Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.:

  JAMES FLOREY,

                        Plaintiff,

  v.

  DILLON COMPANIES, LLC, a foreign limited liability company,

                        Defendant.



                                     NOTICE OF REMOVAL


         Defendant Dillon Companies, LLC (“Defendant”), by and through its counsel, Larry S.

  McClung and Katherine M.L. Pratt of Wells, Anderson & Race, LLC, and pursuant to 28 U.S.C.

  §§ 1332, 1441, and 1446, respectfully files this Notice of Removal of the above action from the

  District Court, Douglas County, State of Colorado, to the United States District Court for the

  District of Colorado. As grounds for removal, Defendant states as follows:

                 CERTIFICATION PURSUANT TO D.C.COLO.LCivR. 7.1(a).

         There is no duty to confer prior to filing a Notice of Removal.

                                         BACKGROUND

         1.      On February 20, 2019, Plaintiff commenced an action against Defendant in the

  District Court for Douglas County, Colorado, styled James Florey v. Dillon Companies, LLC, Case

  No: 2019CV30167. (See Exhibit A, Complaint and District Court Civil Case Cover Sheet

  attached hereto).
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 2 of 8




         2.      Defendant was served with the Summons, District Court Civil Case Cover Sheet,

  and Complaint on February 27, 2019, by service to Corporation Service Company. (See Exhibit

  B, Summons and Affidavit of Service). Defendant’s Notice of Removal is filed within the time

  limits of 28 U.S.C. § 1446 as it is filed within thirty days of service of the Summons and Complaint.

         3.      This is an action in which the district courts of the United States have original

  jurisdiction pursuant to the provisions of 28 U.S.C. § 1332 because diversity of citizenship exists

  between Plaintiff and Defendant; and the amount in controversy exceeds the sum of $75,000,

  exclusive of interest and costs. Pursuant to 28 U.S.C. § 1441(d), the United States District Court

  for the District of Colorado is the appropriate court for filing a Notice of Removal from the District

  Court, Douglas County, Colorado, where this action is pending.

         4.      “The evident purpose of diversity jurisdiction is to protect out-of-state defendants

  from possible home-town prejudice of jurors from the plaintiff’s state.” McPhail v. Deere & Co.,

  529 F.3d 947, 952 (10th Cir. 2008).

                                            CITIZENSHIP

         5.      Plaintiff is domiciled in Colorado. (See Exhibit A, Complaint ¶ 1).

         6.      Defendant is a Kansas limited liability company with its principal place of business

  in Hutchinson, Kansas. (See Exhibit C, Certificate of Good Standing for Defendant from the

  Colorado Secretary of State, indicating that Defendant is a Kansas entity; and Application for

  Authority from the Colorado Secretary of State, indicating that Defendant’s principal place of

  business is Kansas).

         7.      Therefore, complete diversity of citizenship exists between Plaintiff and Defendant.

  See Roadcap v. Auto-Owners Ins. Co., 2014 U.S. Dist. LEXIS 112059 at * 2 (D. Colo. 2014) (place


                                                    2
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 3 of 8




  of residence is prima facie evidence of domicile; a corporation is a citizen of the state where it is

  incorporated and where it has its principal place of business).

                                  AMOUNT IN CONTROVERSY

         8.      A defendant’s notice of removal need only include “a plausible allegation that the

  amount in controversy exceeds the jurisdictional threshold.” See Dart Cherokee Basin Operating

  Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014), abrogating Laughlin v. Kmart Corp., 50 F.3d 871

  (10th Cir. 1995) and Martin v. Franklin Capital Corp., 251 F.3d 1284 (10th Cir. 2001). Evidence

  establishing the amount required by §1446(c)(2)(B) is only required when the “plaintiff contests,

  or the Court questions, the defendant’s allegation.” Id; see also Meridian Security Ins. Co. v.

  Sadowski, 441 F.3d 536, 540-43 (7th Cir. 2006) (Defendants need only “affirmatively establish

  jurisdiction by proving jurisdictional facts that ma[k]e it possible that $75,000 [is] in play” at the

  time of removal) (alterations and emphasis in original).

         9.      In determining the amount in controversy, courts look to the object to be

  accomplished by the plaintiff’s complaint. Ronzio v. Denver & R.G.W.R. Co., 116 F.2d 604, 606

  (10th Cir. 1940). “The test for determining the amount in controversy is the pecuniary result to

  either party which the judgment would produce.” Id.; see also McPhail, 529 F.3d at 954 (the sum

  for the amount in controversy is either the value of plaintiff’s claim or what defendant may lose).

         10.     When the amount in controversy is not established by the complaint, a defendant,

  as the proponent of federal jurisdiction, must prove by a preponderance of the evidence facts that

  support the amount in controversy. McPhail, 529 F.3d at 953-955.

         11.     The defendant does not, however, have to prove the legal conclusion that the

  statutory amount is in fact in controversy or that the plaintiff will in fact recover that amount. Id.


                                                    3
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 4 of 8




  at 955-956. “The amount in controversy is not proof of the amount that the plaintiff will recover.

  Rather, it is an estimate of the amount that will be put at issue in the course of litigation.” Id. at

  956.

         12.     A defendant may introduce evidence including, but not limited to, interrogatories,

  admissions, affidavits, and proposed settlement demands or correspondence to show the amount

  in controversy. Id. at 954-956. In addition, a “defendant may rely on an estimate of the potential

  damages from the allegations in the complaint” to prove facts supporting the amount in

  controversy by a preponderance of the evidence. Id. at 955-956.

         13.     Once a defendant establishes contested facts which support the requisite amount in

  controversy, a defendant is entitled to stay in Federal Court unless it is “‘legally certain’ that less

  than $75,000 is at stake. If the amount is uncertain then there is a potential controversy, which is

  to say that at least $75,000 is in controversy in the case.” Id. at 954.

         14.     Plaintiff’s Complaint and District Court Civil Case Cover Sheet, in conjunction

  with the nature and extent of Plaintiff’s alleged damages, demonstrate that the amount in

  controversy in this case exceeds the jurisdictional threshold. (See Exhibit A, Complaint and

  District Court Civil Case Cover Sheet). To date, Plaintiff is claiming more than $500,000 in

  economic and non-economic losses. Accordingly, it is clear that the jurisdictional amount has

  been met in this case.

         15.     This lawsuit arises out of an incident that occurred in the pharmacy department of

  a King Soopers store located in Castle Rock, Colorado, during which Plaintiff received a vaccine.

  Plaintiff alleges that the vaccination was improperly administered and that he suffered injuries and

  damages as a result. Plaintiff asserts a claim for negligence. (See Exhibit A, Complaint).


                                                     4
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 5 of 8




         16.     Plaintiff claims he sustained bodily injuries, including severe adhesive capsulitis in

  his left shoulder and an exacerbation of degenerative changes. (See Exhibit A, Complaint ¶ 18).

         17.     Plaintiff claims that he sustained a permanent physical impairment. (See Exhibit

  A, Complaint ¶ 21).

         18.     Plaintiff claims he has incurred, and expects to incur more, medical expenses as a

  result of his injuries. (See Exhibit A, Complaint ¶ 19). In addition to damages for medical

  expenses, Plaintiff seeks damages for permanent physical impairment and disfigurement, pain and

  suffering, emotional distress, mental anguish, loss of enjoyment of life, and inconvenience. (See

  Exhibit A, Complaint ¶ 26). These types of allegations, including the nature and extent of

  Plaintiff’s alleged injuries and damages, are sufficient evidence to demonstrate the jurisdictional

  amount. Roadcap, 2014 U.S. Dist. LEXIS 112059 at * 4-6.

         19.     Additionally, Plaintiff states that he is seeking more than the $75,000 jurisdictional

  threshold. Plaintiff filed a District Court Civil Case Cover Sheet in the District Court, Douglas

  County, Colorado, and checked the box stating that Colorado’s Simplified Rules of Procedure

  under Colo. R. Civ. P. 16.1 do not apply because, “[Plaintiff] is seeking a monetary judgment

  against another party for more than $100,000[.]” (See Exhibit A, District Court Civil Case Cover

  Sheet ¶ 2). Plaintiff’s cover sheet is further evidence that the amount in controversy exceeds the

  jurisdictional threshold. See Henderson v. Target Stores, 431 F. Supp. 2d 1143 (D. Colo. 2006)

  (the filing of a Civil Cover Sheet serves as notice of the amount in controversy); Roadcap v. Auto-

  Owners Ins. Co., 2014 U.S. Dist. LEXIS 112059 at * 2-4 (D. Colo. 2014).

         20.     Considering that the damages Plaintiff claims in his Complaint include permanent

  impairment, pain and suffering, and loss of enjoyment of life (see Exhibit A, Complaint ¶ 26), and


                                                   5
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 6 of 8




  that the District Court Civil Case Cover Sheet indicates that Plaintiff seeks more than $100,000 in

  damages, Defendant has shown the existence of facts by a preponderance of the evidence which,

  if true, demonstrate that the amount in controversy in this case exceeds the $75,000 jurisdictional

  threshold.

         19.     Pursuant to 28 U.S.C. § 1446(a), copies of all pleadings, process, and orders in the

  state case file of which Defendant is aware are filed with this Notice. In addition to Exhibits A

  through C, attached are: (a) a copy of the docket sheet from the state court action, Exhibit D; (b)

  Delay Reduction Order and Initial Case Management Order issued by the state court, Exhibit E;

  and (c) Defendant’s Answer, filed in the state court action, Exhibit F.

         20.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

  with the Clerk of the District Court, Douglas County, Colorado, and a copy has been served

  contemporaneously on Plaintiff, as indicated on the attached Certificate of Service.

         WHEREFORE, Defendant hereby removes this action from the District Court, Douglas

  County, State of Colorado, to the United States District Court for the District of Colorado.




                                                   6
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 7 of 8




       Respectfully submitted this 26th day of March, 2019.

                                    WELLS, ANDERSON & RACE, LLC


                                    By:    S/Larry S. McClung
                                           Larry S. McClung
                                           Katherine M.L. Pratt
                                           1700 Broadway, Suite 1020
                                           Denver, CO 80290
                                           Telephone: (303) 830-1212
                                           Email: lmcclung@warllc.com
                                                  kpratt@warllc.com
                                           Attorneys for Defendant




                                              7
Case 1:19-cv-00896-DDD-SKC Document 1 Filed 03/26/19 USDC Colorado Page 8 of 8




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 26th day of March, 2019, a true and correct copy of the foregoing
  NOTICE OF REMOVAL with exhibits referenced therein, was filed with the Clerk of Court,
  using the CM/ECF System and sent via email to the following:

  Zachary P. Mugge, Esq.
  Antero Law, LLC
  1700 Broadway, Suite 640
  Denver, CO 80290
  E-mail: zmugge@anterolaw.com

  Attorney for Plaintiff




                                                S/ Kathleen Porter
                                                Kathleen Porter
              Original Signature on File at the Offices of Wells, Anderson & Race, LLC




                                                    8
